JONES, Justice.
This was a suit by appellee seeking the reformation of a deed of trust executed by the Fortenberrys, and, also, foreclosure thereof. The chancellor entered a decree for reformation, fixed the amount due, and ordered foreclosure.
There are four assignments of error, three of which involve questions of fact presented by the proof and determined by the chancellor. We cannot say he was manifestly wrong.
The other assignment involves a legal question which we consider without merit, and, therefore do not discuss.
The case is affirmed and remanded for further appropriate proceedings.
Affirmed and remanded.
ETHRIDGE, C. J., and RODGERS, BRADY, and INZER, JJ., concur.